DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
 
Claim Objections
The previous objection to Claim 9 is withdrawn in view of the claim amendments filed 01/10/2022.

Claim Rejections - 35 USC § 112(a) – New Matter
The previous new-matter rejection of Claim 8 is withdrawn because applicant cancelled Claim 8 in their claim amendments filed 01/10/2022.

	


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The previous rejections under § 112(b) are withdrawn in view of applicant’s claim amendments filed 01/10/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 & 9-11 is/are rejected under 35 U.S.C. 103 as being obvious over U.S. Pre-Grant Pub. 2015/0041796 to So et al. (from hereinafter So, prior art of record) in view of U.S. Pre-Grant Pub. 2007/0194696 to Hsu et al. (from hereinafter Hsu).
Regarding Claim 1, So teaches a display device (100; see Figs. 1-2 reproduced below) comprising:
a plurality of picture elements (e.g. 150; see ¶ [0027, 29, 37-40]);
first electrodes (e.g. 130; see ¶ [0027 & 29-30]); and
cover layers (e.g. 140; see ¶ [0027 & 31-35]),
wherein the first electrodes (130) are formed on the plurality of respective picture elements (150),
each of the cover layers (140) is configured to cover an outer periphery of a corresponding first electrode (130; as reasonably evidenced by Fig. 1) of the first electrodes (130), each of the cover layers (140) allowing an opening of the corresponding first electrode (130) to be formed,
a cover layer (140) of the cover layers (140) is spaced apart from a cover layer (140) of the cover layers (140) for a different first electrode (130) of the first electrodes (130; again, as reasonably evidenced by Fig. 1), the different first electrode (130) being adjacent to the first electrode (130),
a spacer (e.g. 170; see ¶ [0027 & 31-35]) formed in a same layer as the cover layers (140) is provided between a plurality of the first electrodes (130).




    PNG
    media_image1.png
    465
    1113
    media_image1.png
    Greyscale


So may not explicitly teach that in plan view, the cover layers (140) respectively corresponding to each of the plurality of picture elements are separated from each other.
Hsu does teach a similar display device (Figs. 3-4, reproduced below for convenience) comprising analogous “cover layers” (e.g. pixel definition layers 142; see ¶ [0021-25]) respectively corresponding to each of the plurality of picture elements, that in plan view, are separated from each other (e.g. by trench 145).
		Hsu further teaches that separating the cover/pixel-definition layers 142 predictably and beneficially reduces light leakage/interference by facilitating placement of reflective layer 162 thereon (see ¶ [0025]).  Hsu further teaches in ¶ [0021] that “spaced pixel definition layers 142 separated by the trench 145 are formed by a single photolithography step, the process complexity is not increased compared to the conventional AMOLED process.”

    PNG
    media_image2.png
    421
    1235
    media_image2.png
    Greyscale


Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to separate the respective cover layers (140) of So from each other as claimed, because Hsu teaches that this feature predictably and beneficially reduces light leakage/interference (see ¶ [0025]).
Furthermore, Hsu demonstrates (in ¶ [0021]) that this frame-shaped spacer configuration is an art recognized equivalent for the same purpose of forming packaging a display device (see MPEP § 2144.06).
Finally, before the effective filing date of the instant invention it would have been obvious to one of ordinary skill in the art to separate the respective cover layers (140) of So from each other, because it has been held that applying a known technique (e.g. photolithography) to a known device (e.g. OLED display) ready for improvement to yield predictable results (e.g. separate cover/pixel-definition layers) meets the basic requirements for a prima facie case of obviousness (see MPEP § 2143).

Regarding Claim 2, So teaches the display device according to claim 1,
wherein 
the spacer (170) is higher than the cover layers (140; as reasonably evidenced by Fig. 1), and
an outer edge portion of the spacer (170) is spaced apart (e.g. by exposed area 180; see ¶ [0031-36]) from outer edge portions of the cover layers (140).

Regarding Claim 9, So teaches the display device according to claim 2.
Although So may not explicitly teach wherein the outer edge portions of the cover layers (140) and the outer edge portion of the spacer (170) are formed at an interval of 10 to 20 μm, and a width of the spacer is 8 to 12 μm, So does teach that the interval (e.g. 180; see ¶ [0036]) may be selected to reduce unintended defects related to the metal lines of the underlying circuitry.
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the claimed interval having a distance in the range as claimed, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range of such an interval to reduce circuit defects by routine experimentation. (See MPEP § 2144.05)

Regarding Claim 10, So teaches the display device according to claim 2.
Although So may not explicitly teach display device according to claim 1, wherein a height of each of the cover layers (140) is 1 to 3 μm, So does teach that heights of portions of the overlying photosensitive material layer (e.g. 630; see ¶ [0047]) may be optimized to improve the structural stability of the display panel.
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form a height of each of the cover layers (140) in the range as claimed, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range of such a height to improve structural stability by routine experimentation. (See MPEP § 2144.05)

Regarding Claim 11, So teaches the display device according to claim 1, wherein a height of the spacer (170) is 2 to 5 μm (see ¶ [0047] teaching “the height of the spacer… may be greater than or equal to 2.6 μm up to 3 μm”).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over So in view of U.S. Pre-Grant Pub. 2014/0141558 to Go et al. (from hereinafter Go, prior art of record).
Regarding Claim 3, So teaches the display device according to claim 2 further comprising
a second electrode (e.g. 160; see ¶ [0027 & 40]) facing the first electrodes (130),
wherein the first electrodes (130) and the cover layers (140) are formed on a surface of a flattening film (e.g. top of 120; see ¶ [0027 & 29-36]).
So may not explicitly teach slits surrounding, in the flattening film (120), a display region including the plurality of picture elements (150), wherein the second electrode (160) is electrically connected to wiring lines of a thin-film transistor layer (although not illustrated, see ¶ [0027 & 29] teaching “TFTs” and wiring “data lines”) through the slits, and
a frame-shaped spacer (170) in the same layer as the cover layers (140) is formed to surround the display region and the slits and is as high as the spacer (170).
Go does teach a similar display device (Figs. 1-6) comprising slits (e.g. recess portions 36D; see Figs. 3-5 & ¶ [0099]) surrounding, in a flattening film (180b/360E; see Fig. 5 & ¶ [0095]), a display region (DA; see Figs. 3-4 & ¶ [0095]) including a plurality of picture elements (PX; see ¶ [0060-63]), wherein an analogous second electrode (270) and wiring lines (177; see Fig. 5 & ¶ [0077-78]) of a thin-film transistor layer (of TFT 411) through the slits (36D), and
a frame-shaped spacer (310; see Figs. 3-5 & ¶ [0095, 121]) in the same layer as analogous cover layers (360) is formed to surround the display region (DA) and the slits (36D) and is as high as a spacer (analogous to 360).
Before the instant application was filed it would have been obvious to one of ordinary skill in the art to include frame-shaped spacer configuration of Go surrounding the display region of So as claimed, because Go teaches that this feature predictably and beneficially facilitates encapsulation and inhibits contamination from external impurities or moisture (see ¶ [0121]).  Furthermore, Go demonstrates that this frame-shaped spacer configuration is an art recognized equivalent for the same purpose of forming packaging a display device (see MPEP § 2144.06).  

Response to Arguments
Applicant’s arguments with respect to Amended Claim 1 have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments filed 01/10/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892